                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

GARY LYNN HINSON,                             )
                                              )
        Plaintiff,                            )
                                              )        NO. 1:17-cv-00012
v.                                            )
                                              )        JUDGE CAMPBELL
NANCY A BERRYHILL, ACTING                     )        MAGISTRATE JUDGE BROWN
COMMISSIONER OF SOCIAL                        )
SECURITY,                                     )

        Defendant.

                                            ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

30) on Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 28). In the Report

and Recommendation, the Magistrate Judge finds the Administrative Law Judge’s (“ALJ”)

conclusion that Plaintiff is not disabled is supported by substantial evidence.       Addressing

Plaintiff’s claims of error, the Magistrate Judge finds the ALJ considered evidence of Plaintiff’s

alleged “worsening condition” and adequately explained the weight given to the opinions of the

state psychological consultant and the treating physician. The Magistrate Judge also finds the ALJ

addressed Plaintiff’s “postural limitations” when determining that Plaintiff could perform past

relevant work given his current residual functional capacity. The Magistrate Judge recommends

Plaintiff’s Motion for Judgement on the Administrative Record be denied, and the decision of the

Commissioner affirmed.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. (Doc. No. 30 at 22.) No

objections were filed.
       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, Plaintiff’s Motion for Judgment on the Administrative

Record is DENIED and the Commissioner’s decision is AFFIRMED. This Order shall constitute

the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                     2
